PER CURIAM:
Epitomized Opinion
Action for cancellation of deed, accounting partition. Appeal from Hamilton Common PIchB Mrs. Jaspers was the mother of eight children tSS became a widow in 1966. For many years she lived with her two daughters Mrs. Grause and Mrs. Crowthers. The latter, in 1913, moved away and Mrs. Grause lived, with her mother until her death. In 1917, when Mrs Jasper wa-s 83 years old, she executed a deed of her real estate, valued at $4,750, to Mrs. Grause. This action is by the remaining children and their heirs to cancel the deed on the grounds that the g'rantor was mentally infirm and the grantee exercised undue influence. The Court of Appeals in affirming the judgment, refusing- a decree of cancellation, held:
1. An examination of the record shows that Mrs. Jaspers was of sound mind and under no undue influence.
2. To set aside a deed clear and convincing evidence is required. 75 OS. 291. -
3. It was not indicative of fraud to prevent any publication of the transfer of the property in the daily papers, so as to place the burden on the grantee to show affirmatively the transaction was fair anc open. 80 OS. 232. 241.